Appeal from judgment of the County Court of Broome County (Mathews, J.), rendered November 8, 1999, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. The record reveals that defendant, while represented by counsel, entered a knowing, voluntary and intelligent plea of guilty to the crime of rape in the third degree and was sentenced, as a predicate felony offender, to a prison term of IV2 to 3 years. Defendant’s sentence was in full accordance with the negotiated plea agreement and relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.